Citation Nr: 0211899	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for chronic right knee patellar subluxation and 
dislocation.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for chronic intermittent dislocation of the left 
patella.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
at C5-6.

4.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for ganglion cyst of the right (major) wrist.  

6.  Entitlement to service connection for sinusitis, 
tonsillitis, bronchitis, residuals of a left little finger 
injury, a lumbar spine disability, a thoracic spine 
disability, a bilateral hip disability and a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to April 
1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a February 2000 rating decision, the RO granted service 
connection for dysthymia and anxiety disorder, evaluated as 
30 percent disabling.  The RO also denied entitlement to 
service connection for a bilateral ankle condition, to a 
total disability rating based on individual unemployability 
(TDIU) and to nonservice-connected pension.  The Board notes 
that, although the veteran initiated an appeal from the 
February 2000 rating decision, by filing a timely notice of 
disagreement in April 2000, he did not perfect his appeal 
with a timely substantive appeal following issuance of a 
statement of the case in May 2000.  As such, these issues are 
not before the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 
1991 & Supp. 2001).  

The Board further notes that, to date, the veteran has not 
initiated an appeal of the July 2002 rating decision which 
denied a rating in excess of 30 percent for dysthymia and 
anxiety disorder, and entitlement to TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
pain, degenerative changes, and limitation of extension, 
requiring the use of a brace and anti-inflammatory 
injections; the symptomatology approximates that of 
limitation of extension to 45 degrees.  

3.  The veteran's left knee disability is manifested by pain, 
degenerative changes, and limitation of extension, requiring 
the use of a brace and anti-inflammatory injections; the 
symptomatology approximates that of limitation of extension 
to 45 degrees.  

4.  The veteran's cervical spine disability is manifested by 
complaints of pain, degenerative changes and slight 
limitation of motion, resulting in no more than slight 
functional impairment.  

5.  The veteran's headaches recur several times per week, 
require him to lie down and relax, and cause spotty and 
blurry vision; they are not very frequent, prolonged, or 
completely prostrating, and do not produce severe economic 
inadaptability.

6.  The veteran's ganglion cyst of the right wrist is 
manifested by numbness in the 2nd through 5th fingers of the 
right hand, decreased sensation and normal range of motion.  

7.  A current diagnosis of sinusitis, tonsillitis or 
residuals of a left little finger injury is not shown by the 
evidence of record.  

8.  Bronchitis and disabilities of the lumbar spine, thoracic 
spine, hips and shoulders are not shown to be etiologically 
related to service, nor was arthritis of the lumbar spine 
shown within the first post-service year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent for right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5257, 5261 (2001); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for an initial 50 percent for left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5257, 5261 (2001); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

3.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2001).  

4.  The criteria for an initial 30 percent rating for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2001).  

5.  The criteria for an initial rating in excess of 10 
percent for ganglion cyst of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2001).

6.  Sinusitis, tonsillitis, bronchitis, residuals of a left 
little finger injury, a lumbar spine disability, a thoracic 
spine disability, a bilateral hip disability and a bilateral 
shoulder disability were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the July 1997 and August 1998 Statements 
of the Case (SOC) and September 1997, May 1999, February 2000 
Supplemental Statements of the Case (SSOC), the veteran and 
his representative were provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claims on appeal.  The SOCs and subsequent SSOCs also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA outpatient 
treatment records and reports of multiple VA examinations.  
There is not assertion that the record before the Board is 
incomplete.  The veteran has not identified any outstanding 
records that would support his claims.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  Increased Rating Claims

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A.  Right and Left Knee Disabilities

Evidence 

Pre-service records show that the veteran underwent 
arthroscopic surgery in December 1986 for pain and giving way 
of the right knee.  Service medical records include an 
October 1995 Medical Board Report showing range of motion of 
the right knee as 0-130 degrees with positive patellar 
crepitation and patellar inhibition.  

VA examination in July 1996 revealed no evidence of swelling 
or deformity of either knee.  There was no evidence of 
subluxation, loose motion or malunion.  Range of motion was 
0-130 degrees in the right knee and 0-140 degrees in the left 
knee.  X-ray of both knees showed soft tissue calcification 
adjacent to the superior aspect of the right medial femoral 
condyle consistent with old medial collateral ligament 
injury.  The diagnosis was residual of old injury to the 
right medial collateral ligament.  

VA examination in December 1996 revealed a popping sensation 
in the knees on passive motion.  There was pain in the right 
knee on motion.  Deep tendon reflexes and pulses were intact 
and equal in all four extremities.  Range of motion was 22-
112 degrees in the right knee and 0-135 in the left knee.  

On VA examination in August 1997, the veteran complained of 
pain and popping in his right knee with bending of the knee.  
He stated that he required handrails while climbing stairs 
especially while going down stairs because of pain in his 
knee.  Kneel and standing after kneeling were quite painful.  
Cold weather aggravated his right knee pain.  From time to 
time he had dislocation of his left patella.  Physical 
examination revealed no joint effusion in either knee.  The 
cruciate and lateral collateral ligaments of both knees were 
intact.  Range of motion in both knees was 0-125 degrees.  

VA orthopedic examination in August 1997 noted crepitus with 
range of motion of the knees bilaterally, the right greater 
than the left.  The veteran complained of pain on compression 
of the patella, the right greater than the left.  There was 
no edema of the knees bilaterally.  There was a negative 
anterior and posterior drawer test.  McMurray's test was non-
specific.  The diagnosis included degenerative joint disease 
of the knees bilaterally.  

On VA joints examination in August 1998, the veteran reported 
that he took Motrin, 800 mg, and Darvocet as needed for knee 
pain.  He stated that he had 3-4 flare-ups a week of knee 
pain usually when going up and down stairs or pulling or 
pushing large objects.  Stooping was also a problem.  The 
knee pain was reduced with bed rest.  It was noted that the 
veteran wore metal hinged velcro fastening braces on both 
knees.  On examination, range of motion of both knees was 
flexion to 140 degrees and extension limited to 30 degrees 
with significant pain upon attempted extension beyond that.  
The musculature of the lower extremities was intact.  
Neurological status was intact inferior to the knees as was 
the vascular status.  

A March 1999 progress note from a VA physician reported that 
the veteran could not return to work at that time because of 
bilateral patellofemoral syndrome.  It was noted that he 
would have difficulty performing at any job requiring 
prolonged standing and/or lifting of heavy objects.  VA 
treatment records dated that same day show range of motion 
measurements of 0-125 degrees on the right and -5-125 degrees 
on the left.  There was no varus or valgus laxity.  VA 
treatment records dated in October 1999 show that the veteran 
was to be fitted for a custom knee brace for the right knee.  

On VA examination in November 1999, the veteran reported 
pain, weakness, stiffness and swelling of both knees.  He 
also had instability, a giving way sensation and a locking 
problem of the knees.  He complained of fatigability and lack 
of endurance.  The examiner noted that he used bilateral knee 
braces.  On examination, range of motion of the knees was 
flexion to 110 degrees and extension to -30 degrees.  There 
were no varus or valgus deformities.  There was no swelling 
of the knees.  It was noted that it was difficult to test 
anterior and posterior cruciate ligament or medial and 
lateral meniscus, as the veteran was howling with pain and 
unable to give any information.  

A January 2002 VA orthopedic clinic note reported that the 
veteran did not feel that his current anti-inflammatory 
medication, Vioxx, was helping very well.  He indicated that 
the injections helped for approximately six months but that 
since he had noticed increasing symptoms.  It was noted that 
the veteran worked as a store manager that required him to be 
on his feet a fair amount of time.  Examination of his knees 
noted crepitus bilaterally with range of motion.  It was 
noted that his range of motion appeared to be rather painful 
bilaterally, with right greater than left.  His pain was most 
localized to the anterior portion and also to the medial 
joint-line bilaterally.  He had positive patellar 
apprehension test bilaterally.  The patella did appear, 
however, to track okay with ranging.  X-ray revealed mild 
degenerative joint disease bilaterally.  The record notes a 
change in his medication.  

Analysis

The veteran's right and left knee disabilities are currently 
each evaluated as 40 percent disabling under Diagnostic Codes 
5257 and 5261.  The Board notes that there are only two 
Diagnostic Codes that provide for higher evaluations.  The 
maximum rating under Diagnostic Code 5257 for impairment of a 
knee as measured by the degree of recurrent subluxation or 
lateral instability is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under Diagnostic Code 5256, a 50 percent evaluation is 
warranted if there is ankylosis of knee flexion between 20 
degrees and 45 degrees.  A 60 percent evaluation requires 
extremely unfavorable ankylosis.  Ankylosis is considered 
unfavorable when the knee is fixed in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5261, a 50 percent evaluation is 
warranted when extension (straightening) of the knee is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Normal range of motion of the knee with flexion and extension 
is 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The August 1998 and November 1999 VA examinations showed that 
extension in the veteran's knees was limited to 30 degrees.  
As such, the veteran's limitation of motion on clinical 
examination clearly does not meet the criteria for a rating 
greater than 40 percent under Diagnostic Code 5261.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), however, the Court 
held that a higher rating based on a greater limitation of 
motion due to pain on use was not precluded by 38 C.F.R. § 
4.14.  Accordingly, the Board cannot deny the veteran's 
appeal solely by mechanically applying the rating code to the 
physician's measurements of knee movement.

After careful consideration of all the evidence, including 
the detailed findings and observations by the multiple VA 
examiners, the Board finds that the record justifies 
increased ratings for the right and left knee pathology.  The 
evidence shows that the veteran's right and left knee 
disabilities are each characterized by degenerative changes 
and profound limitation of motion.  He wears a knee brace on 
each knee. During the November 1999 examination, the veteran 
reported fatigability and lack of endurance as a result of 
the bilateral knee disability.  The most recent examination 
noted crepitus and rather painful motion bilaterally.  As a 
result, his medications were changed in an attempt to provide 
more effective relief of pain.  Based on these findings, the 
Board finds that the veteran's right and left knee 
disabilities result in considerable functional loss.  
Therefore, the Board finds that as a practical matter the 
veteran has considerably greater loss of right and left knee 
mobility than the raw measurements initially suggest. As 
such, the Board finds that the symptomatology attributable to 
the right and left knee disability warrants a 50 percent 
rating as it is equivalent to limitation of extension of the 
knee to 45 degrees under Diagnostic Code 5261.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5261; DeLuca, supra.  

With respect to entitlement to ratings in excess of 50 
percent, the Board notes that the record does not reflect 
ankylosis of either knee.  As such, a higher rating under 
Diagnostic Code 5256 is not applicable.  

In addition, there has been no clinical demonstration of knee 
instability so as to warrant higher or separate evaluations 
under Diagnostic Code 5257.  See, VAOPGCPREC 23-97 (1997).  
In this regard, the Board notes that there was no evidence of 
subluxation on VA examination in July 1996.  The August 1997 
VA examination showed that the cruciate and lateral 
collateral ligaments were intact.  There was no varus or 
valgus laxity on VA evaluations in March 1999 and November 
1999, and the most recent VA examination in January 2002 
showed that the patella tracked well with range of motion.  
As such, there is no evidence that the veteran suffers 
recurrent subluxation or lateral instability so as to permit 
a separate rating under Code 5257.  VAOPGCPREC 23-97 (1997).

B.  Cervical Spine

Evidence 

VA examination in July 1996 included X-ray of the cervical 
spine showing slight narrowing of C5-6 disc space.  The 
diagnosis was possible early degenerative disc disease of the 
cervical spine.  

On VA neurological examination in August 1997, range of 
motion of the cervical spine was forward flexion to 30 
degrees, backward extension to 30 degrees, lateral flexion to 
35 degrees bilaterally and rotation to 50 degrees 
bilaterally.  Orthopedic evaluation revealed that on 
palpation of the posterior cervical musculature the veteran 
had diffuse areas of tenderness that caused pain.  There were 
no muscle spasms noted and the pain was non-radiating.  Range 
of motion of the cervical spine was good without 
difficulties.  The diagnosis was no evidence of cervical 
radiculopathy.  

On VA examination in August 1998, the veteran complained of 
constant cervical spine pain and popping in the lower 
cervical spine that radiated into the shoulders with twisting 
and bending type movements.  He took Motrin and Darvocet for 
pain.  He denied any periods of flare-up.  On range of motion 
testing of the cervical spine, forward flexion was noted to 
be "normal" at 30 degrees.  Extension backward was 
"somewhat limited" to approximately 20 degrees.  Lateral 
flexion to both the right and left was carried out to a 
"normal" 40 degrees and rotation was carried out to a near 
"normal" 50 degrees bilaterally.  The musculature of the 
upper extremities was intact.  There was good grip strength, 
excellent range of motion to the shoulders and no atrophy of 
the major muscle groups.  Sensory was intact in all upper 
extremities.  The diagnosis was normal examination of the 
cervical spine.  

A MRI of the cervical spine in August 1999 revealed minimal 
broad disc bulge at C5-6.  

On VA examination in September 1999, the veteran reported 
constant neck pain that was worse at times.  He indicated 
that he popped his neck multiple times during the day that 
seemed to give him some relief.  He also had pain radiating 
from the neck into the right arm and scapula.  Physical 
examination revealed point tenderness in the cervical spine 
from C6 to C7.  Neurologic evaluation revealed decreased 
strength in the right upper extremity, although it seemed 
mainly related to pain.  Sensation was decreased in the right 
upper extremity from the forearm into the hand.  Range of 
motion was good.  

On VA examination in November 1999, the veteran complained of 
neck pain.  He did not complain of any radicular pain, but 
did complain of some arm weakness since March 1995.  He 
stated that he was not able to flex or rotate the neck fully.  
The examiner noted that it was very difficult to 
differentiate whether this was voluntary or whether it was 
due to the pain.  

A VA primary care clinic note reflects that when the veteran 
was seen in September 2001 he had good range of motion in the 
back without significant complaints of pain.  There was no 
cervical adenopathy on neck examination.  Neurologically, he 
was grossly intact with good motor function.  

Analysis

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5293.  
Under this code, a 10 percent evaluation is assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

Under Diagnostic Code 5290, a 20 percent rating is warranted 
for moderate limitation of motion of the cervical spine.  
Severe limitation of motion warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for his cervical spine disability.  The evidence does 
not show moderate limitation of motion of the cervical spine 
or moderate recurring attacks due to disc syndrome.  The 
August 1997 VA examination noted that there was good range of 
motion and no evidence of cervicular radiculopathy.  The 
August 1998 VA examination found "normal" range of motion 
in the cervical spine except for extension that was 
"somewhat limited".  Sensory was intact in all upper 
extremities.  The diagnosis was normal examination of the 
cervical spine.  While the September 1999 VA examination 
noted decreased strength and sensation in the right upper 
extremity, range of motion was considered good.  The veteran 
denied any radicular pain when examined by VA in November 
1999.  That examiner found it very difficult to confirm that 
the inability to rotate the neck was due to pain or simply 
voluntary.  When seen in September 2001, the veteran's back 
exhibited good range of motion without pain.  He was intact 
neurologically with good motor function.  Based on this 
evidence, and taking into consideration the veteran's 
complaints of pain, the Board concludes that the current 
rating adequately compensates the veteran for the 
demonstrated level of functional impairment.  Essentially, 
the current rating fully compensates for the degree to which 
the subjective complaints of pain are objectively confirmed.  
The preponderance of the evidence is against a higher 
evaluation under DC 5290 or 5293, taking into consideration 
§§ 4.40 and 4.45 as required by DeLuca.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

C.  Headaches

Evidence 

On VA examination in August 1996, the veteran reported having 
two or three headaches a week lasting 15-20 minutes.  
Sometimes these were very excruciating and caused him to 
became very moody and want everything to be quiet.  
Neurologically, the cranial nerves were intact.  

On VA examination in November 1996, the veteran noted that 
his headaches were in the occipital region and radiated over 
his head, behind his ears, and then to his forehead.  He 
stated that some headaches were mild and occurred one to two 
times a month, but that sometimes they would be excruciating 
requiring him to lie in a dark room and have quiet.  Motrin 
did not help these headaches.  Sometimes they would awaken 
him and could last from hours to days.  The examiner 
concluded that the veteran's headaches were probably due to 
occipital neuralgia, but may also have a vascular component.  

VA examination in August 1997 noted the veteran's report of 
pulsing and throbbing headaches in the frontal, temporal 
region and the back of the neck.  These occurred one to three 
times a week.  He denied nausea, vomiting or vision changes.  
He took Motrin 800 mg three times a day that occasionally 
helped.  When examined by VA in September 1998, the veteran 
reported having a couple of headaches a week that start over 
the back of the head and then work around toward the front.  
He stated that relaxing really made the biggest difference.  
The headaches lasted 30 minutes to 2 hours and sometimes made 
him slightly dizzy.  Overall, he had no visual disturbances.  

On VA examination in September 1999, the veteran reported 
having a severe headache about once a week.  He stated that 
it felt like someone was putting a thumb through the back of 
his head.  He sometimes saw spots and stars, one to two times 
a week.  His vision was blurred with these episodes.  He did 
not take anything for them.  He just had to lie down and 
relax.  

Analysis

The veteran's headaches are evaluated under Diagnostic Code 
8100.  Under this code, a 10 percent evaluation is warranted 
for migraine with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation is warranted for migraine with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is warranted for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

As the criteria set forth above suggest, the evaluation of 
the veteran's headaches hinges on their frequency and 
severity.  The veteran, by his account, has been experiencing 
headaches anywhere from once or twice a month to several 
times per week.  On VA examination in November 1996, the 
veteran indicated that he had mild headaches once or twice a 
month.  However, more recently (on VA examinations in August 
1997 and September 1999), he indicated that he experienced 
excruciating headaches two to three times a week.  Therefore, 
the Board finds that the evidence suggests that the veteran 
experiences headaches several times per week.

The Board must also consider the severity of the veteran's 
headaches.  The veteran has indicated that when the headaches 
occur he has to lie down in a dark room and that they go away 
within a couple of hours.  VA examination in September 1998 
noted the veteran's report that the headaches sometimes made 
him dizzy.  On examination in September 1999, he reported 
that the headaches caused him to see spots and blurred his 
vision.  

In light of the veteran's credible statements regarding the 
frequency of attacks (several times per week) and the 
severity of the headaches (requiring him to lie down in a 
dark room; lasting up to a couple of hours), the Board finds 
that an initial 30 percent rating is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 
evidence does not reflect the frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability required for a 50 percent evaluation.  

D.  Right Wrist

Evidence 

VA examination in July 1996 revealed no evidence of 
limitation of motion.  The veteran was able to approximate 
the tip of his thumb with the rest of the fingers of the 
right hand.  He was able to make a fist in both hands.  X-ray 
of the right hand was normal.  

VA examination in August 1996 noted that the veteran was 
right-handed.  He reported having problems with tingling in 
his fingers since November 1995.  He noted that he dropped 
things.  VA examination in November 1996 revealed small 
swelling on the dorsum side of the wrist.  Phalen's was 
positive bilaterally.  Deep tendon reflexes were symmetric.  
Strength was very slightly decreased throughout both upper 
extremities.  He was noted to have a small ganglion cyst on 
the right wrist.  X-rays of the wrists in December 1996 were 
normal.  The April 1997 nerve conduction study of the upper 
extremities was within normal limits.  It was noted that the 
veteran installed duct work and that the tingling and aching 
did not interfere with his work.  He reported increased pain 
when bending his wrists.  There was mild tenderness to 
palpation of both wrists.  Wrist extension and flexion was 
5/5 bilaterally.  Grip strength was 100 pounds bilaterally 
using a JayMar hand dynameter.  Tinel's was negative at the 
August 1997 VA examination.  With Phalen's, the veteran 
complained of numbness of the 2nd through 5th digits 
bilaterally.  

VA examination in September 1998 resulted in a diagnosis of 
wrist pain that may be related to overuse phenomenon.  VA 
examination in September 1999 reported a small ganglion cyst 
in the dorsal aspect of the right wrist.  The veteran 
complained of pain with palpation of this area.  Sensation 
was decreased in the right upper extremity from the forearm 
into the hand.  Range of motion was good.  When examined by 
VA in November 1999, the veteran reported having pain, 
weakness, stiffness and swelling of both wrists; however, 
wrist motion was normal on evaluation.  The diagnosis was 
bilateral wrist pain.  

Analysis

The veteran's ganglion cyst of the right wrist is rated under 
Diagnostic Code 8516 for paralysis of the ulnar nerve.  Under 
this code, mild incomplete paralysis of the ulnar nerve of 
the major upper extremity warrants a 10 percent rating.  
Moderate incomplete paralysis of the ulnar nerve of the major 
upper extremity warrants a 30 percent rating.  Severe 
incomplete paralysis of the ulnar nerve of the major upper 
extremity warrants a 40 percent rating.  Complete paralysis 
of the ulnar nerve of the major upper extremity warrants a 60 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  
The evidence shows that the veteran is right-hand dominant.  
38 C.F.R. § 4.69.  

A note to 38 C.F.R. § 4.124a provides that when incomplete 
peripheral nerve paralysis is manifested by involvement which 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.

The evidence shows that the veteran's right wrist disability 
is manifested by numbness in the 2nd through 5th fingers of 
the right hand, decreased sensation, and mild tenderness to 
palpation.  There is no evidence, however, that these 
manifestations, taken together, are productive of any more 
than mild impairment.  In this regard, the Board notes that 
the veteran retains normal range of motion in the right 
wrist.  In addition, he reported at the April 1997 
examination that the tingling and aching he experiences did 
not interfere with his work.  The fact that the veteran has 
full range of motion in the right wrist, along with his 
admission that the disability does not interfere with his 
job, establishes that the disability results in no more than 
mild functional impairment.  Accordingly, there is no basis 
for a schedular rating in excess of 10 percent for ganglion 
cyst of the right wrist.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

II.  Service Connection Claims

The veteran seeks service connection for sinusitis, 
tonsillitis, bronchitis, residuals of a left little finger 
injury, a lumbar spine disability, a thoracic spine 
disability, and bilateral hip and shoulder disabilities.  

Evidence 

Service medical records are negative for diagnosis for any of 
the claims disabilities.  The records do show that the 
veteran was treated for an upper respiratory infection in 
March 1995.  He denied dyspnea on exertion.  Chest X-ray was 
within normal limits.  

On VA examination in July 1996, the veteran reported that he 
injured his back and hip when moving lockers in service.  He 
also reported that he slammed his left little finger against 
a car door in November 1995 and that he was treated for 
bronchitis, tonsillitis, and sinusitis while in service.  
Examination of the nose, sinuses, mouth and throat was 
normal.  Examination of the hands revealed no evidence of 
anatomical defects except for scars.  Examination of the 
spine resulted in diagnosis of limitation of motion of the 
lumbar spine, etiology not clear.  X-rays of the lumbar 
spine, shoulders, chest, pelvis and hands were normal.  

VA examination in December 1996 noted a popping sensation on 
passive motion of both shoulders.  Range of motion of the hip 
was right flexion to 100 degrees, left flexion to 110 
degrees, right abduction to 54 degrees and left abduction to 
73 degrees.  Range of motion of the shoulders was elevation 
to 150 degrees bilaterally, abduction to 135 degrees on the 
right and abduction to 127 degrees on the left.  It was noted 
that X-rays of the hips in November 1996 were normal.  The 
diagnosis was chronic pain syndrome of the back, shoulders 
and hips.  

VA examination in August 1997 resulted in a diagnosis of 
history of low back injury.  Clinical evaluation of the 
lumbar spine by VA in August 1998 showed that the veteran was 
able to forward flex to a near normal 90 degrees.  Extension 
backward was slightly limited to approximately 25 degrees.  
Lateral flexion was to 40 degrees bilaterally and rotation 
was to approximately 35 degrees.  There was normal deep 
tendon reflexes to the lower extremities and the sensory and 
motor aspects of the lower extremities appeared to be intact.  
X-ray of the lumbar spine was normal.  The diagnosis was 
normal examination of the lumbar spine.  

VA examination in November 1999 reported that nose, sinuses, 
mouth and throat examinations were normal.  The veteran's 
spine appeared to be normal.  It was noted that a lumbar 
spine MRI in August 1999 showed mild to moderate broad disk 
bulge at L4-5 and L5-S1.  He had a degenerative of the disk 
at L4-5, but had no evidence of spinal stenosis or nerve 
impingement.  The diagnoses were bilateral hip pain by 
history, chronic low back pain, midthoracic back pain, and 
lumbar degenerative joint disease with L4-5 and L5-S1 disk 
disease.  On spine examination, there was no evidence of any 
spasm, weakness or tenderness.  There was no fixed 
deformities of the back.  Musculature of the back appeared 
normal.  There were no neurological abnormalities.  Joints 
examination revealed normal motion in the shoulders.  Range 
of motion of the hips was 110 degrees flexion, 30 degrees 
extension, 20 degrees adduction, 50 degrees external rotation 
and 30 degrees internal rotation.  The pertinent diagnosis 
was bilateral hip pain.  

A VA primary care clinic note dated in September 2001 shows 
that the veteran reported having a sore throat and productive 
cough with green to yellow phlegm since Friday.  He denied 
any chest pain or shortness of breath.  Evaluation of the 
respiratory system revealed that the lungs were clear to 
auscultation with good effort.  There were no wheezes, 
rhonchi or rales.  Breath sounds were distant.  Evaluation of 
the back revealed good range of motion without significant 
complaints of pain.  There was good range of motion in all 
extremities.  The diagnosis included acute bronchitis.  He 
was provided medications.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service connection 
for certain diseases, including arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In this case, the medical evidence is negative for current 
findings of sinusitis, tonsillitis or residuals of a left 
little finger injury.  Chest X-ray taken at the July 1996 VA 
examination was negative.  In addition, clinical evaluations 
of the nose, sinuses, mouth and throat by VA in July 1996 and 
November 1999 were normal.  VA examination of the hands, with 
X-rays, in July 1996 revealed no abnormalities in relation to 
the left little finger.  In the absence of a confirmed 
diagnosis of sinusitis, tonsillitis or residuals of a left 
little finger injury, service connection for these disorders 
is not warranted.  U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  The case law is well settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(a service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability).

Regarding the claims for service connection for bronchitis 
and lumbar spine, thoracic spine, bilateral hip and bilateral 
shoulder disabilities, the Board notes that the evidence of 
record includes diagnoses reflective of current disabilities.  
However, the record is void of any medical opinion relating 
these conditions to the veteran's period of service.  
Likewise, there is no evidence of arthritis of the lumbar 
spine within the one-year presumptive period following 
discharge from service in 1996.  Degenerative changes in the 
lumbar spine were not shown by X-ray until 1999.  As such, 
the Board finds that service connection for bronchitis or any 
disability of the lumbar spine, thoracic spine, hips or 
shoulder is not warranted.  

The Board notes that the requirements of the VCAA only 
necessitate that VA obtain a medical opinion when the file 
contains: (1) competent medical evidence that the claimant 
has a current disability, or competent evidence that the 
claimant has persistent or recurrent symptoms of disability; 
(2) supporting evidence from service records or other sources 
that the claimant suffered an event(s), injury or disease in 
service that may be associated with the claimant's current 
disability or symptoms of disability; but (3) does not 
contain sufficient medical evidence to allow for a decision 
on the claim.  In this case, the Board does not find that the 
evidence supports the conclusion that there was a pertinent 
injury or disease in service.  As previously noted, the 
service medical records are void of any diagnoses relative to 
the claimed conditions.  This evidence outweighs any specific 
or implied lay evidentiary assertion of the presence of such 
relevant injury or disease in service.  As such, any medical 
opinion obtained from a physician relating the cause of the 
veteran's current disabilities to service would be purely 
speculative and have no persuasive value.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claims for service connection, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

Entitlement to an initial 50 percent rating for chronic right 
knee patellar subluxation and dislocation is granted, subject 
to the applicable laws and regulations concerning the payment 
of monetary benefits.  

Entitlement to an initial 50 percent rating for chronic 
intermittent dislocation of the left patella is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine at C5-6 
is denied.

Entitlement to an initial evaluation of 30 percent for 
headaches is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for ganglion cyst of the right (major) wrist is denied.

Entitlement to service connection for sinusitis, tonsillitis, 
bronchitis, residuals of a left little finger injury, a 
lumbar spine disability, a thoracic spine disability, a 
bilateral hip disability and a bilateral shoulder disability 
is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

